Exhibit 10.II.F

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

FEED GRADE POTASSIUM

NORTH AMERICA

 

DATE:    September 7, 2007 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL ANIMAL NUTRITION, INC.

TRADICO NORTH AMERICA

P.O. BOX 5614

MINNEAPOLIS, MN 55440-5614

PRODUCT:    BIOFOS, DYNAFOS, MULTIFOS, MICROGRAN, DYNAK, DYNAMATE
SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC LOCATIONS
MARKET:    U.S. AND CANADA PERIOD:    June 1, 2007 to May 31, 2008 PRICING:   
TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF
PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    15 DAYS
TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL ANIMAL NUTRITION, INC.     MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 